Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 4/20/22 and the supplemental amendment filed 4/29/22.  The supplemental amendment was filed in response to the interview held on 4/28/22.
	Claims 1-18 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 22, replace the term “downlink data frame” with “number of downlink data frames”.
Authorization for this examiner’s amendment was given in an interview with John Gallagher on 5/2/22.
Election/Restrictions
Claims 1-18 are allowable. Claims 13-16 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions: species I-VI, as set forth in the Office action mailed on 2/16/21, is hereby withdrawn and claims 13-16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record does not teach or suggest the claim limitations “when a number of downlink data frames exceeds a reference value: 
receive first data from the external electronic device at a first time through a wireless communication channel by using the wireless communication circuit, 
receive second data from the external electronic device at a second time after the first time through the wireless communication channel by using the wireless communication circuit, 
compare a first reception state related to the first data with a second reception state related to the second data, and 
transmit, to the external electronic device, a first request to change from the first mode to the second mode by using the wireless communication circuit, based on a result of the comparing, and 
when the number of downlink data frames is less than the reference value, receive information indicating whether to change communication mode of the wireless communication circuit from the external electronic device” as now recited.
The remaining dependent claims are allowable at least in view of their respective dependence from claim 1.
Zhou et al., US 2019/0013978, (“Zhou”) is the closest prior art of record.  It teaches a transmitting device/AP transmitting doppler mode frames and non-doppler mode frames to a receiving device/mobile station. The receiving device identifies various conditions such as a channel condition, determines format parameter of a PPDU, generates an indication that includes a format parameter, and transmits the indication to the transmitting device.  The transmitting device identifies the received format parameter and configures PPDUs based on the received format parameter.  This is best shown in Fig. 4 and described in its respective written description of Zhou.  Even though Zhou teaches changing the format of the transmitted packets from a non-doppler mode to a doppler mode, it does not teach or suggest doing so based on the recited conditional limitations “when a number of downlink data frames exceeds a reference value” and “when the number of downlink data frames is less than the reference value” as now recited in claim 1.  Hence, Zhou does not teach or suggest the above-identified claim limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414